DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mettler et al. (DE 10 2007 035 093 A1) in view of Nuspl et al. (US 2003/0231077).

Regarding claim 1, Mettler et al. discloses a circuit (element 8, Fig. 2) for sensing an input voltage (element UE, Fig. 2), the circuit providing an output (element UA, Fig. 2), the circuit comprising: a first series combination of first and second voltage-controlled semiconductor resistors (elements 4a, 4b, Fig. 2), the first series combination being connected in parallel with a second series combination of third and fourth voltage-controlled semiconductor resistors (elements 4c, 4d, Fig. 2), wherein each voltage-controlled semiconductor resistor includes a gate (elements 6a-6d, Fig. 2), and wherein DD, Fig. 2); wherein: the reference source is connected to the first series combination and also to the second series combination (see Fig. 2); the gates of the second and third voltage-controlled semiconductor resistors are held equipotential by means of an electrical interconnector (see Fig. 2); the gate of the first voltage-controlled resistor and said electrical interconnector are provided with respective connectors for applying the input voltage therebetween (see Fig. 2); and the output is arranged to be derived from a potential difference between: a first point between the first and second voltage-controlled semiconductor resistors, and a second point between the third and fourth voltage-controlled semiconductor resistors (see Fig. 2), wherein the circuit, wherein the circuit can withstand said input voltage having any magnitude in the range 0-2500V (see par. [0027]).
Although Mettler et al. does not appear to disclose the output being arranged to be derived from a current flowing between the first point and the second point, Nuspl et al. shows that this feature is well known in the art. Nuspl et al. discloses that determining the measure indicative of a voltage may be accomplished by generating an output current of the circuit (i.e., utilizing an ammeter rather that a voltmeter) (see par. [0047]), the output being arranged to be derived from a current flowing between a first point between a first and second resistors, and a second point between the third and fourth resistors (see Fig. 2a). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize an ammeter instead of a voltmeter simply as a matter of design choice which a person 
Regarding claim 2, Mettler et al. discloses a circuit (element 8, Fig. 2) for sensing an input voltage (element UE, Fig. 2), the circuit providing an output (element UA, Fig. 2), the circuit comprising: a first series combination of first and second resistors (elements 4a, 4b, Fig. 2), the first series combination being connected in parallel with a second series combination of third and fourth resistors (elements 4c, 4d, Fig. 2), wherein the first resistor is connected directly to the third resistor (see Fig. 2); and a reference source (element VDD, Fig. 2); wherein: the reference source is connected to the first series combination and also to the second series combination; the first resistor is a voltage-controlled semiconductor resistor including a gate (elements 6a-6d, Fig. 2); the second and fourth resistors are connected by means of an electrical interconnector(see Fig. 2); the gate of the first voltage-controlled resistor and said electrical interconnector are provided with respective connectors for applying the input voltage therebetween (see Fig. 2); and the output is arranged to be derived from either: a potential difference between: a first point between the first and second resistors, and a second point between the third and fourth resistors (see Fig. 2), wherein the circuit can withstand said input voltage having any magnitude in the range 0-2500V (see par. [0027]).
Although Mettler et al. does not appear to disclose the output being arranged to be derived from a current flowing between the first point and the second point, Nuspl et al. shows that this feature is well known in the art. Nuspl et al. discloses that determining the measure indicative of a voltage may be accomplished by generating an output current of the circuit (i.e., utilizing an ammeter rather that a voltmeter) (see par. 
Regarding claim 3, Mettler et al. discloses a circuit, wherein more than one of said first, second, third and fourth resistors are voltage-controlled semiconductor resistors (see Fig. 2).
Regarding claim 4, Mettler et al. discloses a circuit, wherein the reference source is a reference voltage source (element VDD, Fig. 2).
Regarding claims 9 and 11, Mettler et al. discloses a method of determining a measure indicative of a voltage, the method utilizing a circuit comprising a circuit for sensing an input voltage (element UE, Fig. 2), the circuit providing an output (element UA, Fig. 2), the circuit comprising: a first series combination of first and second voltage-controlled semiconductor resistors (elements 4a, 4b, Fig. 2), the first series combination being connected in parallel with a second series combination of third and fourth voltage-controlled semiconductor resistors (elements 4c, 4d, Fig. 2), wherein each voltage-controlled semiconductor resistor includes a gate (elements 6a-6d, Fig. 2), and wherein the first voltage-controlled semiconductor resistor is connected directly to the third voltage-controlled semiconductor resistor (see Fig. 2); and a reference source (element VDD, Fig. 2); wherein: the reference source is connected to the first series combination 
Although Mettler et al. does not appear to disclose the output being arranged to be derived from a current flowing between the first point and the second point, Nuspl et al. shows that this feature is well known in the art. Nuspl et al. discloses that determining the measure indicative of a voltage may be accomplished by generating an output current of the circuit (i.e., utilizing an ammeter rather that a voltmeter) (see par. [0047]), the output being arranged to be derived from a current flowing between a first point between a first and second resistors, and a second point between the third and fourth resistors (see Fig. 2a). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose simply as a matter of design choice.
Regarding claim 13, Mettler et al. discloses a method, wherein the circuit draws substantially no power from a source providing said voltage (Fig. 2).
.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mettler et al. (DE 10 2007 035 093 A1) in view of Nuspl et al. (US 2003/0231077) as applied to claims 1-4, 9, 11, 13, and 15 above, and further in view of Patel et al. (US 8,930,152).

Regarding claim 6, although Mettler et al. does not appear to disclose a differential amplifier, Patel shows that utilizing a differential amplifier to obtain potential difference between two points is well known in the art. Patel et al. discloses a circuit comprising a differential amplifier (element 74, Fig. 2A), wherein one of the inputs of the differential amplifier is connected to a first point and the other one of the inputs of the differential amplifier is connected to a second point, the output of the differential amplifier providing an output signal (see Fig. 2A). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, provide an amplified signal indicating the potential difference (voltage) between the first and second points.
Regarding claims 7 and 8, although Mettler et al. does not appear to disclose a power meter, Patel et al. shows that a power meter utilizing a Wheatstone bridge is well known in the art. Patel et al. discloses a power meter utilizing a circuit and a current sensor, wherein the current sensor is a Hall-effect current sensor. Therefore, it would .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mettler et al. (DE 10 2007 035 093 A1) in view of Nuspl et al. (US 2003/0231077) as applied to claims 1-4, 9, 11, 13, and 15 above, and further in view of Bey, Jr. et al. (US 5,264,798).

Regarding claim 6, although Mettler et al. does not appear to disclose a differential amplifier, Bey, Jr. et al. shows that utilizing a differential amplifier to obtain potential difference between two points is well known in the art. Bey, Jr. et al. discloses a circuit comprising a differential amplifier (element 21, Fig. 3), wherein one of the inputs of the differential amplifier is connected to a first point and the other one of the inputs of the differential amplifier is connected to a second point, the output of the differential amplifier providing an output signal (see Fig. 3). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, provide an amplified signal indicating the potential difference (voltage) between the first and second points.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Mettler et al. (DE 10 2007 035 093 A1) in view of Nuspl et al. (US 2003/0231077).

Regarding claim 10, even assuming arguendo, without conceding, that Mettler et al. does not disclose the voltage being less than 10V, the examiner takes official notice to the fact that the magnitude of the output voltage of the circuit used for determining the voltage being less than 10V is well known in the art. Furthermore, MPEP § 2144.05 (II)(A) states that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Therefore, determining the optimum or workable value of voltage is not an inventive limitation, since absent persuasive evidence of its criticality, it could be determined by one with ordinary skill in the art through routine experimentation.

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA .
In response to applicant's argument that Nuspl et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Mettler et al. and Nuspl et al. disclose Wheatstone bridge configurations in which the output signal is to be measured. 
The examiner encourages an interview discussion in this application in order to move prosecution forward in the interest of compact prosecution.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/M.G/Examiner, Art Unit 2852     

2/27/2021